DICKSON, Justice.
In this direct appeal, defendant-appellant Richard Williams urges that the evidence was insufficient to sustain his conviction of robbery, a class B felony.
Viewing the evidence and reasonable inferences favorable to the verdict, as we must, Case v. State (1984), Ind., 458 N.E.2d 223, we find that a reasonable trier of fact could conclude the defendant was guilty beyond a reasonable doubt.
*529Trial testimony established that the defendant, armed with a revolver, used force and the threat of violence to demand that a tavern bartender open the cash register and hand over money. While admitting his presence at the scene of the crime, the defendant presented evidence that he was in the washroom and not a participant in the robbery. Resolution of such conflicting testimony is the proper province of the jury.
Judgment affirmed.
SHEPARD, C.J., and DeBRULER, GIVAN and PIVARNIK, JJ., concur.